DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL # 10-004
March 5, 2010
Re: Revised Clawback Calculations
Dear State Medicaid Director:
I am writing to confirm the policy that was announced by Secretary Sebelius on February 18,
2010, to apply the increased Federal medical assistance percentage (FMAP) provided for in the
American Recovery and Reinvestment Act of 2009 (ARRA) when calculating States’ liability
under section 1935(c) of the Social Security Act (the Act) for the phased down State
Contribution (State Contribution), also referred to as the “clawback,” for prescription drug costs
for full-benefit dual eligible individuals enrolled in Medicare Part D. This letter and these
enclosures provide further information about this policy, an explanation of how the new
calculations will be applied and how each State will be notified of its individual adjusted per
capita State Contribution rate.
Recalculation of State Contribution. This letter informs you of how we plan to proceed
with recalculating the State Contribution payment to account for the “FMAP Increase”
provided for by section 5001 of the ARRA. This recalculation significantly reduces each
State’s monthly State Contribution amount and will be in effect for the ARRA recession
adjustment period, which under current law is October 1, 2008 through December 31,
2010, and is intended to provide assistance to States during this time of economic
hardship.
Notification of Estimated Phased-Down Per-Capita Rates. This letter provides the initial
notification to States of their updated per-capita State Contribution amounts beginning
with the October through December 2008 quarter and through the January through March
2010 quarter, as described below. Additional notifications will follow on a quarterly
basis, as discussed below.
RECALCULATION OF STATE CONTRIBUTION
Each State is billed monthly for the State Contribution. In general, the State Contribution is
based upon a per-capita amount that is then multiplied by the monthly enrollment of Part D fullbenefit dual eligible individuals in the State. The per-capita amount is determined using a
formula that includes the State-specific FMAP that is generally applicable for determining the
Federal share of medical assistance expenditures under the Medicaid program. Therefore, a

Page 2 – State Medicaid Director
higher FMAP for a State would mean a lower non-Federal share percentage for a State, and
would effectively reduce the State Contribution amount.
In order to provide fiscal relief for States, section 5001 of ARRA provided for significant
increases in the States’ FMAPs that would otherwise be determined under section 1905(b) of the
Act, for a 9-quarter period beginning October 1, 2008 and ending December 31, 2010. Under
ARRA, the increases in States’ FMAPs can potentially vary by quarter, related to the levels of
unemployment in each State. The increases in States’ FMAPs under ARRA were effective
retroactively, back to the beginning of Federal fiscal year (FY) 2009, that is, October 1, 2008.
To date, the States have been billed for their monthly State Contributions under the process that
existed prior to the enactment of ARRA, with the amount billed to each State calculated using
the previously applicable single FY 2009 FMAP or FY 2010 FMAP. We are temporarily
modifying this billing process to ensure that States receive the benefit of the ARRA increased
FMAP in calculating the State Contribution. This new calculation process will be applied to
adjust bills back to October 1, 2008, when the ARRA increased FMAP rates became applicable.
The difference between these reduced payments and what CMS would have billed the States will
be tracked by CMS as a separate item when reporting on ARRA programs.
Below are some key points explaining how the recalculation, payment, and notification process
will work:
FMAP. Because of the unemployment rate factor, the ARRA increased FMAPs can vary
by quarter (potentially resulting in up to four different FMAPs for a fiscal year). Due to
the timing related to the availability of final unemployment rate data with respect to a
quarter; such increased FMAPs may not be finalized until after the beginning of the
applicable quarter (States’ FMAPs are officially published in the Federal Register by the
Assistant Secretary for Planning and Evaluation in the Department of Health and Human
Services). Therefore, on a prospective basis, monthly billing for the State Contribution
will be based on preliminary FMAPs, and may be subject to later adjustments.
We believe these revisions are appropriate given the intersection of section 5001 of
ARRA with section 1935(c) of the Social Security Act. Although section 1935(c)(2)(B)
requires the Centers for Medicare & Medicaid Services (CMS) to notify a State of its percapita State Contribution amount by October 15 of the prior year, the formula now
includes an FMAP component that may vary based upon unemployment and eligibility
for such increased FMAP in accordance with section 5001 of ARRA. Given this
variation, we believe it is appropriate to account for this later-enacted statutory provision
by providing either upward or downward adjustments that reflect final unemployment
rate data as well as the other conditions of section 5001 of ARRA.
Retroactive application. Adjustments will be made to the monthly billings issued prior to
the period in which we are implementing this temporary new procedure. The adjustments
will reflect the application of the ARRA increased FMAPs effective back to October 1,
2008. The retroactive adjustment will be reflected as a credit to be applied as an offset
for any prospective monthly State Contributions.

Page 3 – State Medicaid Director

Billing. The State Contribution monthly bill for February 2010 to be issued at the
beginning of March will reflect the adjusted per-capita State Contribution amounts using
the increased ARRA FMAPs. This bill will include both an itemization of all monthly
State Contributions reflecting the retroactive per capita rate adjustments effective October
2008 through January 2010 and the prospective (that is, beginning February 2010) State
Contributions reflecting the per capita rate adjustment relating to the ARRA increased
FMAP. Subsequent monthly State Contribution bills will reflect the ARRA FMAP
applicable for the month.
Any credit balances resulting from the adjustment to the per capita amounts retroactive to
October 2008 will be applied prospectively beginning with the State Contribution for
February 2010. In that regard, the State may choose not to pay the State Contribution bill
for February and the following months until such time as the credit balance is exhausted
(the monthly bills will track payments and credit offsets). However, a State may decide
to pay its State Contribution bills (including the February bill) which would in effect
delay the application of any credit through the remaining months of the State fiscal year;
this could result in the application of the credit to payments otherwise due in the next
State fiscal year. CMS expects that States may maintain a credit balance for several
months based on this adjustment. Once the credit balance is exhausted, the monthly State
Contribution bill will only reflect the per capita amount applicable for the month.
January payment. The monthly State Contribution bill for January 2010, issued at the
beginning of February 2010 and due to be paid at the beginning of March, was based on
the regular (non-ARRA) FMAP. Because of the significant credit that will result from
the adjustment described in this letter, States that have not already paid the State
Contribution bill for January may choose not to pay the bill, without a penalty. The
payment choice will ultimately be reflected in the credit amount reported in the monthly
billing for March 2010, which will be issued in early April.
NOTIFICATION OF ESTIMATED STATE CONTRIBUTION AMOUNTS
Through the end of the period for which the ARRA increased FMAP is applicable, estimated
phased-down per-capita rates will be sent to each State before the beginning of each quarter.
Those States whose rates do change because of a change in their unemployment levels will be
provided their new rate. Therefore, the estimated FMAP and per-capita payment rate for the
upcoming quarter, as well as the actual State Contribution amounts for the current quarter, are
enclosed with this letter. This information will be the basis for the monthly phased-down State
Contribution payments. These monthly payments are defined by the MMA to be the product of a
per-capita State Contribution amount multiplied by the monthly State enrollment of full-benefit
dual eligibles in Part D plans. That payment will continue to be computed on a monthly basis.
As noted above, CMS expects that States will maintain a credit balance for several months based
on this adjustment.

Page 4 – State Medicaid Director
For prior periods, CMS will issue an adjustment to bills previously sent to States based on the
enclosed chart with all States’ quarterly phased-down State Contribution per-capita rates from
October 2008 through March 2010. Also enclosed are the increased FMAPs as determined
under ARRA that were used in adjusting the State Contribution bills.
We appreciate States’ partnership in administering these critical programs and we look forward
to our continuing work together. If you have questions regarding these revised calculations,
please contact Mr. Richard Strauss, Senior Financial Advisor, Center for Medicaid and State
Operations, who may be reached at (410) 786-2019, or via email at
Richard.strauss@cms.hhs.gov.

Sincerely,
/s/
Cindy Mann
Director

Enclosures:
Table 1 – Quarterly Phase Down State Contribution Per-Capita Rates
Table 2 -- ARRA Increased Federal Medical Assistance Percentage (FMAP): October –
December 2002 through January – March 2010
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments

Page 5 – State Medicaid Director
Christine Evans, M.P.H.
Chief, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

TABLE 1.

QUARTERLY PHASEDOWN STATE CONTRIBUTION PER-CAPITA RATES
WITH ARRA INCREASED FMAP
OCTOBER - DECEMBER 2008 THROUGH JANUARY-MARCH 2010 QUARTERS

STATE

OCT - DEC
2008 RATE

JAN - MAR
2009 RATE

APR - JUN
2009 RATE

JUL - SEPT
2009 RATE

OCT - DEC
2009 RATE

JAN-MAR 2010
RATE*

Alabama

44.41

47.59

45.81

45.81

45.77

47.02

Alaska

113.89

122.05

114.84

114.84

114.84

113.90

Arizona

35.37

37.90

36.50

36.50

36.50

37.49

Arkansas

36.32

38.92

36.46

36.46

36.46

36.07

California

71.56

76.68

76.68

76.68

76.68

78.77

Colorado

98.95

106.03

98.81

98.81

98.81

101.49

Connecticut

117.57

125.99

125.99

121.56

121.56

124.86

Delaware

94.23

100.98

97.43

97.43

96.95

99.58

District of Columbia

39.40

42.22

39.18

39.18

39.18

40.24

Florida

83.38

89.35

89.35

89.35

89.35

91.78

Georgia

56.72

60.78

58.53

58.53

57.30

58.86

Hawaii

58.17

62.34

60.09

60.09

60.09

61.73

Idaho

57.47

61.58

59.27

59.27

59.27

60.89

Illinois

95.37

102.19

98.57

98.57

98.57

101.25

Indiana

66.61

71.38

68.77

68.77

64.82

66.59

Iowa

79.44

85.12

85.12

79.96

74.94

76.98

Kansas

84.87

90.94

85.47

82.50

81.77

84.00

Kentucky

53.05

56.85

52.73

52.73

50.86

52.24

Louisiana

47.24

50.62

50.62

48.75

46.90

48.17

Maine

58.06

62.22

57.83

57.83

56.68

58.22

Maryland

103.99

111.43

107.62

103.84

103.84

106.66

Massachusetts

81.51

87.35

84.36

81.39

81.39

83.61

Michigan

54.41

58.30

56.20

56.20

51.23

52.63

Minnesota

96.94

103.88

100.22

100.22

100.22

102.95

Mississippi

30.37

32.55

31.32

31.32

30.08

30.90

Missouri

85.67

91.81

85.33

85.33

81.62

83.84

Montana

57.33

61.43

59.23

59.23

57.03

58.58

Nebraska

86.44

92.63

87.09

87.09

84.47

86.76

Nevada

82.42

88.32

88.32

88.32

88.32

90.72

New Hampshire

122.84

131.63

123.88

119.64

115.43

118.57

New Jersey

124.38

133.28

124.20

124.20

124.20

127.57

New Mexico

37.24

39.91

37.42

36.05

34.21

35.14

New York

91.71

98.27

94.91

91.57

91.57

94.06

North Carolina

65.48

70.17

67.62

67.62

66.38

68.18

North Dakota

63.58

68.13

68.13

68.13

68.13

69.99

Ohio

89.27

95.66

88.94

88.94

85.31

87.63

Oklahoma

45.90

49.18

49.18

47.44

47.44

46.91

Oregon

70.02

75.03

72.31

72.31

71.63

73.58

Pennsylvnia

96.16

103.05

99.51

95.96

95.24

97.83

Rhode Island

86.63

92.84

92.84

92.84

92.76

95.28

South Carolina

36.52

39.14

37.66

37.66

37.26

38.27

South Dakota

76.88

82.38

77.40

77.40

76.98

79.07

Tennessee

73.77

79.05

76.15

76.15

72.78

74.76

Texas

58.83

63.05

63.05

60.85

58.65

60.24

Utah

62.32

66.78

60.30

60.30

57.89

59.47

Vermont

74.39

79.72

74.17

74.17

74.17

76.18

Virginia

104.73

112.23

104.58

104.58

104.58

107.42

Washington

95.68

102.53

95.52

95.52

95.52

98.12

West Virginia

43.72

46.85

43.85

40.62

40.62

41.72

Wisconsin
Wyoming

85.92
116.31

92.07
124.64

83.54
124.64

80.54
117.30

78.56
109.30

80.70
112.27

*Estimate, subject to change based on updated unemployment information

TABLE 2.

ARRA INCREASED FEDERAL MEDICAL ASSISTANCE PERCENTAGE (FMAP)
OCTOBER - DECEMBER 2008 THROUGH JANUARY - MARCH 2010

STATE

OCT - DEC
Q1 2008
FMAP

JAN - MAR
Q2 2009
FMAP

APR - JUNE
Q3 2009
FMAP

JUL - SEPT
Q4 2009
FMAP

OCT - DEC
Q1 2010
FMAP

JAN - MAR Q2
2010 FMAP *

Alabama

76.64

76.64

77.51

77.51

77.53

77.53

Alaska

58.68

58.68

61.12

61.12

61.12

62.46

Arizona

75.01

75.01

75.93

75.93

75.93

75.93

Arkansas

79.14

79.14

80.46

80.46

80.46

81.18

California

61.59

61.59

61.59

61.59

61.59

61.59

Colorado

58.78

58.78

61.59

61.59

61.59

61.59

Connecticut

60.19

60.19

60.19

61.59

61.59

61.59

Delaware

60.19

60.19

61.59

61.59

61.78

61.78

District of Columbia

77.68

77.68

79.29

79.29

79.29

79.29

Florida

67.64

67.64

67.64

67.64

67.64

67.64

Georgia

73.44

73.44

74.42

74.42

74.96

74.96

Hawaii

66.13

66.13

67.35

67.35

67.35

67.35

Idaho

78.37

78.37

79.18

79.18

79.18

79.18

Illinois

60.48

60.48

61.88

61.88

61.88

61.88

Indiana

73.23

73.23

74.21

74.21

75.69

75.69

Iowa

68.82

68.82

68.82

70.71

72.55

72.55

Kansas

66.28

66.28

68.31

69.41

69.68

69.68

Kentucky

77.80

77.80

79.41

79.41

80.14

80.14

Louisiana

80.01

80.01

80.01

80.75

81.48

81.48

Maine

72.40

72.40

74.35

74.35

74.86

74.86

Maryland

58.78

58.78

60.19

61.59

61.59

61.59

Massachusetts

58.78

58.78

60.19

61.59

61.59

61.59

Michigan

69.58

69.58

70.68

70.68

73.27

73.27

Minnesota

60.19

60.19

61.59

61.59

61.59

61.59

Mississippi

83.62

83.62

84.24

84.24

84.86

84.86

Missouri

71.24

71.24

73.27

73.27

74.43

74.43

Montana

76.29

76.29

77.14

77.14

77.99

77.99

Nebraska

65.74

65.74

67.79

67.79

68.76

68.76

Nevada

63.93

63.93

63.93

63.93

63.93

63.93

New Hampshire

56.20

56.20

58.78

60.19

61.59

61.59

New Jersey

58.78

58.78

61.59

61.59

61.59

61.59

New Mexico

77.24

77.24

78.66

79.44

80.49

80.49

New York

58.78

58.78

60.19

61.59

61.59

61.59

North Carolina

73.55

73.55

74.51

74.51

74.98

74.98

North Dakota

69.95

69.95

69.95

69.95

69.95

69.95

Ohio

70.25

70.25

72.34

72.34

73.47

73.47

Oklahoma

74.94

74.94

74.94

75.83

75.83

76.73

Oregon

71.58

71.58

72.61

72.61

72.87

72.87

Pennsylvnia

63.05

63.05

64.32

65.59

65.85

65.85

Rhode Island

63.89

63.89

63.89

63.89

63.92

63.92

South Carolina

78.55

78.55

79.36

79.36

79.58

79.58

South Dakota

68.75

68.75

70.64

70.64

70.8

70.80

Tennessee

73.25

73.25

74.23

74.23

75.37

75.37

Texas

68.76

68.76

68.76

69.85

70.94

70.94

Utah

77.83

77.83

79.98

79.98

80.78

80.78

Vermont

67.71

67.71

69.96

69.96

69.96

69.96

Virginia

58.78

58.78

61.59

61.59

61.59

61.59

Washington

60.22

60.22

62.94

62.94

62.94

62.94

West Virginia

80.45

80.45

81.7

83.05

83.05

83.05

Wisconsin

65.58
56.20

65.58
56.20

68.77
56.2

69.89

70.63

70.63

58.78

61.59

61.59

Wyoming

*Estimate, subject to change based on updated unemployment information; official FMAPs are published in the
Federal Register by the Assistant Secretary for Planning and Evaluation, Department of Health and Human
Services

